 BROWNAND WILLIAMSON TOBACCOCORPORATION403BROWN AND WILLIAMSON TOBACCO CORPORATIONandTRUCK DRIVERSUNION LOCAL#89, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. of L.,PETrrI;ONER.Case No. 9-I?C-15fd3.May 29, 195Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The' labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c), (1) and Section 2 (6), and (7) of the Act, for the followingreasons:The Petitioner seeks to sever from a plant-wide unit employees inthe storage, supply, and shipping departments at the Employer's Louis-ville,. Kentucky, tobacco plant, excluding from its proposed unit allother employees, guards, and supervisors as defined in the Act.TheEmployer and the Intervenor contend that the only unit appropriateat the plant for bargaining purposes is the existing plant-wide unit,including the employees sought by the Petitioner, which the Intervenorhas represented for over 18 years?The Employer operates, in the United States, three plants for themanufacture of cigarettes and smoking tobacco. Its Louisville, Ken-tucky, plant is the only plant involved in this proceeding.The plantconsists of a group of adjacent buildings connected by doors andbridges'and called the manufacturing building; a warehouse for thestorage of supplies; and five other buildings for storage of tobaccoand tobacco products.Tobacco and supplies are forwarded from thes At the hearing, the Employer and Local Union 185 of the Tobacco Workers Interna-tional Union, the Intervenor herein, jointly moved to dismiss the petition in this case.For the reasons expressed in paragraph3, infra,this motion is granted.2 At the time of the hearing, March 21, 1952, employees at the plant were covered bya contract executed by the Employer and the Intervenor in effect until April 1, 1952. OnMarch 12; 1952, the Employer and the Intervenor executed a new 2-year contract, effectivefrom April 1, 1952, to March 31, 1954, covering the same plant unit.99 NLRB No. 78. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuildings where they are stored to the manufacturing areas by railroadcars, located on a railroad siding at the plant, and by trucks of anindependent contractor.Storage employees:There are approximately 30 hourly paid storagedepartment employees, supervised by a foreman and an assistsnt°fore-man.These employees work in the tobacco warehouses, loading andunloading trucks of tobacco delivered to the warehouses.They storetobacco, and prepare and maintain inventory records.They fillrequisitions for tobacco needed at the manufacturing building.Supply employees:There are approximately 25 hourly paid em-ployees in the supply department, supervised by a foreman and anassistant foreman.Some of these employees are located in the factorysupplies storage building, and some in the manufacturing building.They store supplies, maintain inventory records, and fill requisitionsfor supplies used in the manufacture and packaging of cigarettes; andsmoking tobacco.Shipping employees:There are approximately 31 employees in theshipping department, located in the first floor of the manufacturingbuilding, under the supervision of a foreman.They fill orders forcustomers, check and label packages, and load cigarettes and smokingtobacco on railroad cars and trucks.Employees in the storage, supply, and shipping department, likeother plant employees, are hourly paid on the basis- of job evaluationratings.Under the contracts negotiated by the Intervenor, they are,like all plant employees, subject to plant-wide seniority in regard tolayoff and promotion, and they receive common employee benefits.They are not a craft group, nor is their work particularly distinguish-able from that of other plant employees, many, of whom. do' similartasks.There are frequent transfers between the storage, shipping, andsupply departments and manufacturing departments during thetobacco processing seasons.Such transfers also occur on a daily basisthroughout the year to regulate the work in cases of employee absences.Free transfer is possible because none of the jobs require any highdegree of skill or training.Storage, supply, and shipping employeesare thus closely integrated with employees in the manufacturingdepartments.Although we have upon occasion and under other circumstancesfound appropriate units of employees in storage and shipping depart-ments, there seems to be no occasion at this time to set up a separatebargaining unit for employees sought by the Petitioner. In ,the ab-sence of craft skill or other cogent reason, we see no occasion to sever8Liggett & Myer8TobaccoCompany,91 NLRB 1145 (where the Board found that thebargaining history was not controlling because it was based on a"members-only"contract). THE GLIDDENCOMPANY, VEGETABLE OIL DIVISION405theseemployees from the existing plant-wide unit of which they haveformed a part for over 18 years 4Accordingly, we find that the unit requested by the Petitioner isinappropriate for the purposes of collective bargaining, and we shalldismissthe petition herein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4The American News Company,93 NLRB 1566;Chicago PneumaticToolCompany, Inc.,89 NLRB 799.THE GLIDDEN COMPANY, VEGETABLE OIL DIVISIONandJOHN WALTERLEQUEA, JR., PETITIONERandINTERNATIONAL CHEMICAL WORKERSUNION, LOCAL No. 1, A. F. of L.Case No. 21-RD-149.May 29,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, an employee of the Employer,assertsthat theUnion is no longer a representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Following a consent election conducted on June 11, 1951, Inter-nationalChemicalWorkers' Union, A. F. of L., was certified, onJune 19, 1951, as the exclusive bargaining representative of the em-a TheUnion movedto dismiss this proceeding on the grounds(a) that its current con-tract withthe Employeris a bar,and (b)that some of the signatureswhich constitutedthe Petitioner's showing of interest were secured by a nephew of the plant superintendent.As we are dismissingthe petitionfor the reasonsset forthin paragraph numbered 3,infra,we find it unnecessary to rule onthis motion.99 NLRB No. 76.215233-53-27